UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
__________________________________
                                   )
FYNALLE FRE,                       )
                                   )
            Plaintiff,             )
                                   )
      v.                           )    Civil Action No. 15-2192 (RMC)
                                   )
CHARLES MONK, et al,               )
                                   )
            Defendants.            )
_________________________________  )

                                  MEMORANDUM OPINION

               This matter is before the Court on Defendants’ Motion to Dismiss [Dkt. No. 15]

and Plaintiff’s Motion for Leave to File Amended Complaint [Dkt. No. 28]. For the reasons

discussed below, the Court will grant the former and deny the latter.

                                        I. BACKGROUND

               On Sunday, October 11, 2015, there allegedly was “a collision between a

pedestrian (Plaintif[f]) and a motor vehicle” in the Unit Block of E Street, N.W., Washington,

D.C. Compl. [Dkt. No. 1] at 2 (page numbers designated by ECF). Metropolitan Police

Department “Officer Charles Monk responded to a 911 call.” Id. at 1. Officer Monk prepared an

incident report describing the incident as follows:

               On 10/11/15 at about 0715 hours, [Plaintiff] reports that she was
               walking east bound in the Unit Block of E Street N.W. along the
               south side of the street directly across from the alley sep[a]rating 15
               and 25 E Street N.W. She stepped from the sidewalk/driveway area
               and began to walk across the open lanes of traffic northbound[.]
               [Plaintiff] was attempting to cross the roadway and reach the north
               sidewalk.

               [The driver] was . . . backing from the alley between 15 and 25 E
               Street on the north side of the roadway[.] [She] stated, she signaled
               and waited for vehicular traffic to pas[s] in both directions. When
               it was safe to do so, she began to back [her vehicle] out of the alley[.]
                                                  1
                [The driver] heard a female voice yelling and screaming. [Plaintiff]
                began to state, “you hit me.”

                Further investigation revealed no damage to [the vehicle].
                [Plaintiff] was observed walking around by the reporting officer.
                She was carrying several heavy bags on her person. [She] displayed
                no signs of physical injury. [Plaintiff] further explained the right
                rear bumper area of [the vehicle] brushed against her left upper arm,
                knee and left side. [She] refuse[d] medical treatment. [The driver]
                stated, [“]I didn’t see her in my mirrors nor did I believe I hit her[.”]

                [The driver] had legal usage and obeyed all traffic laws . . . while
                operating [her vehicle]. [Plaintiff] failed to use the proper crosswalk
                to cross the [street and she] was advised of the law for pedestrian’s
                use of public space and roadways.

                No NOI issued or further actions taken[.]

                After further investigation of [Plaintiff’s statements] and additional
                visits to the scene, “it’s the investigating officer[’]s op[in]ion that
                a[n] accident did not occur[.] Statements and actions are
                inconsistent.

Id., Ex. (CCN #15161351 – Traffic Crash Report) at 2.

                According to Plaintiff, Officer Monk made “several errors on the police report.”

Id. at 2. For example, the report allegedly misidentified the hotel in front of which the collision

occurred, id., misstated Plaintiff’s actions before and during the alleged collision, id., omitted

Plaintiff’s address, see Pl.’s Mem. in Opp’n to Defs.’ Mot. to Dismiss [ECF No. 19] (Pl.’s

Opp’n) at 8, and indicated that Plaintiff “was in the street improperly,” id. Officer Monk

allegedly “focused on details pertaining to [Plaintiff’s] person that had no bearing on the

incident,” particularly by referring to the bags she was carrying thus “shift[ing] the narrative

away from the collision to his perception of [her].” Compl. at 2. Plaintiff has asserted that

“Officer Monk exhibited bias in his handling of the investigation and reporting of the incident,”

and as a result of his biased policing, she “was deprived of [her] right to fair and impartial due

process.” Id.

                                                   2
                Plaintiff has had other encounters with MPD officers. She allegedly “sought

assistance in dealing with and reporting a verbal threat on [her] life (Oct. 4, 2015) and an actual

battery (Oct. 11, 2015),” and based on the officers’ responses she alleges “a pattern of bias by the

[MPD that] has put [her] life at risk.” Id. at 3. “In each case officers’ selective hearing

prevented them from fully grasping the facts as [Plaintiff] stated them, letting a single word or

phrase determine the validity of the enter account of the events.” Id. “As a result of [her]

encounters with the [MPD] and the bias that is apparent, [Plaintiff] chose not to report a [third]

incident . . . on October 18, 2015.” Id.; see Pl.’s Opp’n at 5. Plaintiff “no longer feel[s] as if

[she] can get the protection [and] justice from the [MPD],” and for this reason she “is suing for

deprivation of rights, intentional interference, defamation [and] negligence.” Compl. at 4.

Among other relief, Plaintiff demands damages of $10 million. Id.

                                          II. DISCUSSION

    A. Dismissal Under Rule 12(b)(6)

                A plaintiff’s complaint need only provide a “short and plain statement of [her]

claim showing that [she] is entitled to relief,” Fed. R. Civ. P. 8(a)(2), that ‘“give[s] the defendant

fair notice of what the . . . claim is and the grounds upon which it rests,’” Erickson v. Pardus,

551 U.S. 89, 93 (2007) (per curiam) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007)). To survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). In other words,

it must set forth “factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Patton Boggs LLP v. Chevron Corp., 683 F.3d
397, 403 (D.C. Cir. 2012) (citing Iqbal, 556 U.S. at 678)). “[W]here the well-pleaded facts do



                                                    3
not permit the court to infer more than the mere possibility of misconduct, the complaint has

alleged—but it has not ‘shown’—‘that the pleader is entitled to relief.’” Iqbal, 556 U.S. at 679

(quoting Fed. R. Civ. P. 8(a)(2)). For purposes of this discussion, the Court construes Plaintiff’s

complaint liberally, see Haines v. Kerner, 404 U.S. 519, 520 (1972), and presumes that its

factual allegations are true, see Gray v. Poole, 275 F.3d 1113, 1115 (D.C. Cir. 2006). With these

considerations in mind, the Court concludes that the complaint must be dismissed.

   B. The Proper Party Defendants

               1. The Metropolitan Police Department Is Dismissed

               Plaintiff identifies the Metropolitan Police Department as a defendant in this

action. See Compl. “It is well-settled that bodies within the [District of Columbia] Government

are not suable absent statutory provisions allowing such suit.” McRae v. Olive, 368 F. Supp. 2d
91, 94 (D.D.C. 2005). The MPD is such an entity. See, e.g., Heenan v. Leo, 525 F. Supp. 2d
110, 112 (D.D.C. 2007); Robinson v. District of Columbia, No. 03-CV-1455, 2005 WL 491467,

at *3 (D.D.C. Mar. 2, 2005). Defendants move to dismiss the MPD as a party defendant, see

Mem. of P. & A. in Support of Defs.’ Mot. to Dismiss (Defs.’ Mem.) at 3, and the motion will be

granted, see, e.g., Argote v. D.C. Metro. Police Dep’t, No. 15-CV-303, 2016 WL 107916, at *2

(D.D.C. Jan. 8, 2016) (citing Allen-Brown v. District of Columbia, 54 F. Supp. 3d 35, 40 (D.D.C.

2014)).

               2. Mayor Bowser Is Dismissed

               Plaintiff initially named Mayor Muriel Bowser as a defendant in this case. See

Compl. (caption). Subsequently, Plaintiff “request[ed] that the . . . Court remove Mayor Muriel

Bowser as a Defendant” and “add the District of Columbia as a Defendant in this case.” Am.




                                                 4
Compl. [ECF No. 12] at 1. Based on this substitution, the Court will dismiss Mayor Bowser as a

party defendant, and the District of Columbia and Officer Monk remain.

   C. Plaintiff’s Legal Claims

                 1. Due Process

                 The Court treats Plaintiff’s allegation of “deprivation of rights,” Compl. at 4, as a

civil rights claim under 42 U.S.C. § 1983, which allows an individual to bring suit against a

municipality for policies or practices that result in violations of constitutional rights. See Monell

v. Dep’t of Soc. Servs. of the City of New York, 436 U.S. 658, 694 (1978). The statute in relevant

part provides:

                 Every person who, under color of any statute, ordinance, regulation
                 custom, or usage, of any State or Territory or the District of
                 Columbia, subjects, or causes to be subjected, any citizen of the
                 United States or other person within the jurisdiction thereof to the
                 deprivation of any rights, privileges, or immunities secured by the
                 Constitution and laws, shall be liable to the party injured in an action
                 at law, suit in equity, or other proper proceeding for redress . . . .

42 U.S.C. § 1983. Section 1983 is not itself a source of substantive rights; rather, it is a method

of vindicating federal rights conferred elsewhere. Albright v. Oliver, 510 U.S. 807, 811 (1994);

Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979).

                 To state a claim under § 1983, a complaint must allege facts sufficient to show

that (1) the conduct of which Plaintiff complains was committed by a person acting under color

of District of Columbia law, and (2) the conduct deprived Plaintiff of rights protected under the

United States Constitution or federal law. West v. Atkins, 487 U.S. 42, 48 (1988). It is necessary

first to identify the specific constitutional right at issue. Graham v. Connor, 490 U.S. 386, 394

(1989); see Baker v. District of Columbia, 326 F.3d 1302, 1306 (D.C. Cir. 2003) (“All that is

being established at this stage is that there is some constitutional harm suffered by the plaintiff,

not whether the municipality is liable for that harm.”).
                                                    5
               According to Plaintiff, she “was deprived of [her] right of fair and impartial due

process.” Compl. at 2; see Pl.’s Opp’n at 3 (invoking Fifth and Fourteenth Amendments).1

Officer Monk allegedly “was judge and jury handing [her] a guilty verdict in the form of the

police report.” Compl. at 2. Although the Complaint does not articulate Plaintiff’s precise

meaning of the term “due process,” Plaintiff elsewhere asserts a right to “the fair, orderly, and

just (impartial) judicial proceeding.” Pl.’s Opp’n at 3. The Court has reviewed the Complaint,

and found no factual allegation or even a suggestion that there was or should have been a judicial

proceeding of any kind, and the traffic incident report prepared by Officer Monk is hardly the

equivalent of a guilty verdict. Nor did the Complaint indicate what “process” Plaintiff was

entitled to receive or how Defendants deprived her of that process.

                       a. Municipal Liability

               With respect to the District, even if Plaintiff had articulated a viable due process

claim, the analysis would not be done. Rather, the Court next must determine whether the

“complaint stated a claim that a custom or policy of the District of Columbia caused the

constitutional violation alleged.” Baker, 326 F.3d at 1306. The District of Columbia can be held

liable under § 1983 only if it “is itself responsible for an unconstitutional deprivation of rights.”

Atchinson v. District of Columbia, 73 F.3d 418, 420 (D.C. Cir. 1996) (citing Monell, 436 U.S. at

690-91). In other words, “a municipality can be liable under § 1983 only where its policies are

the moving force behind the constitutional violation.” City of Canton v. Harris, 489 U.S. 378,

389 (1989) (citations, brackets and internal quotation marks omitted); see also Warren v. District




1
  Plaintiff fails to state a claim for a violation of the Fourteenth Amendment, which does not
apply to the District of Columbia. See Bolling v. Sharpe, 347 U.S. 497, 498 (1954).

                                                  6
of Columbia, 353 F.3d 36, 38 (D.C. Cir. 2004) (“[M]unicipalities are liable for their agents’

constitutional torts only if the agents acted pursuant to municipal policy or custom.”).

Defendants argue that the complaint fails “to allege any facts to show that a District custom,

practice, or policy was the moving force behind the alleged deprivation of her constitutional

rights.” Defs.’ Mem. at 6. Plaintiff responds that “[a]nything that occurs 2 or more times is said

to be a pattern.” Pl.’s Opp’n at 5. She contends that the “bias” she experienced when she

reported incidents on October 4, 2015 and October 11, 2015, adequately demonstrates a custom,

policy or practice. See id. Further, Plaintiff asserts that “[t]he MPD’s lack of intervention

policies, training and supervision regarding officer misconduct has created a culture/custom

where egregious acts of misconduct carried out by officers on and off-duty are not properly

penalized.” Id. at 4. These unsupported assertions are far too vague to withstand Defendants’

challenge. Nowhere does Plaintiff identify the custom, policy or practice giving rise to an

alleged constitutional violation, and this pleading defect is fatal. See, e.g., Trimble v. District of

Columbia, 779 F. Supp. 2d 54, 59 (D.D.C. 2011) (finding that, where plaintiff “does not name or

identify the policies, practices or customs, nor . . . cite[s] any incident other than the events

alleged in her complaint that might provide a basis for concluding that [the Metropolitan Police

Department] has any gender discriminatory policies, practices or customs,” she is “merely

speculating that an unidentified policy and uncorroborated practice or custom exists without

providing any factual heft to support the allegation is insufficient to state a claim under §

1983”). Where, as here, Plaintiff offers “the very type of ‘naked assertions’ the Supreme Court

found incapable of surviving a Rule 12(b)(6) motion to dismiss,” Jackson v. Donovan, 856 F.

Supp. 2d 147, 150 (D.D.C. 2012), aff’d, No. 12-5154, 2012 WL 4774677 (D.C. Cir. Sept. 21,

2012), her § 1983 claims against the District of Columbia must be dismissed, see, e.g., Brown v.



                                                   7
Fogle, 819 F. Supp. 2d 23, 28 (D.D.C. 2011) (dismissing § 1983 claim against District of

Columbia and individual defendants in their official capacities where “Plaintiff’s sweeping

allegation of omission fails to identify a policy, practice or custom undergirding the wrongdoers’

unconstitutional behavior”); Gabriel v. Corr. Corp. of Am., 211 F. Supp. 2d 132, 139 (D.D.C.

2002) (“Where a plaintiff fails to allege the existence of any policy or custom that could have

arguably violated his rights, dismissal is proper.” (citing Polk Cnty. v. Dodson, 454 U.S. 312,

326-27 (1981))).

               Nor can Plaintiff demonstrate the District’s liability based on an allegedly

unconstitutional action on the part of Officer Monk. “[T]here is no vicarious liability for

constitutional violations. This point of law is incontrovertible; it is directly established by

Supreme Court and D.C. Circuit precedent.” Powers-Bunce v. District of Columbia, 479 F.

Supp. 2d 146, 157 (D.D.C. 2007) (citations omitted); McRae, 368 F. Supp. 2d at 96 (finding that

the District “is not responsible for the actions of MPD officers on a theory of respondeat

superior”). Plaintiff’s “complaint thus fails to allege a necessary element of a [§] 1983 violation,

namely, that there be a deprivation of rights ‘under color of any statute, ordinance, regulation,

custom, or usage of [the District of Columbia].’” Dant v. District of Columbia, 829 F.2d 69, 77

(D.C. Cir. 1987) (quoting Monell, 436 U.S. at 691).

                       b. Qualified Immunity

               By naming Officer Monk as a defendant to this action, the Court presumes that

Plaintiff intends to bring a constitutional claim against him in his individual capacity under

Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971).

This claim must fail because Officer Monk is protected by qualified immunity.




                                                  8
                “The doctrine of qualified immunity protects government officials ‘from liability

for civil damages insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.’” Pearson v. Callahan,

555 U.S. 223, 231 (2009) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)); see Ashcroft

v. al-Kidd, 563 U.S. 731, 735 (2011). It “exists to protect officers ‘from undue interference with

their duties and from potentially disabling threats of liability.’” Lash v. Lemke, 786 F.3d 1, 5

(D.C. Cir. 2015) (quoting Harlow, 457 U.S. at 806). It “applies in Bivens actions as it does

elsewhere.” Id. (quoting Atherton v. District of Columbia, 567 F.3d 672, 689 (D.C. Cir. 2009)).

Because qualified immunity is “an immunity from suit rather than a mere defense to liability . . .

it is effectively lost if a case is erroneously permitted to go to trial.” Mitchell v. Forsyth, 472
U.S. 511, 526 (1985). Accordingly, courts must “resolv[e] immunity questions at the earliest

possible stage in litigation.” Hunter v. Bryant, 502 U.S. 224, 227 (1991) (per curiam).

                The Court’s two-part analysis requires that it determine whether the facts Plaintiff

alleges make out a violation of a constitutional right, and whether the right was clearly

established at the time of Officer Monk’s alleged misconduct. See Pearson, 555 U.S. at 232.

While the Court need not conduct its inquiry in any particular sequence, see id. at 236, in this

case, it begins with the first prong.

                Defendants argue that Officer Monk is entitled to qualified immunity because

“Plaintiff has failed to show that [his] alleged conduct rose to the level of a constitutional

violation.” Defs.’ Mem. at 4-5. The Court concurs. Plaintiff fails to allege the violation of her

right to due process or any other constitutional right. It follows that the purported right could not

have been clearly established at the time Officer Monk prepared the incident report.




                                                   9
               The Court concludes that Plaintiff’s complaint fails to allege that the District of

Columbia or Officer Monk violated her constitutional rights, and Defendants’ motion to dismiss

her § 1983 claims therefore will be granted.

               2. Negligence

               “The plaintiff in a negligence action bears the burden of proof on three issues: the

applicable standard of care, a deviation from that standard by the defendant, and a causal

relationship between that deviation and the plaintiff’s injury.” Toy v. District of Columbia, 549
A.2d 1, 6 (D.C. 1988) (internal quotation marks and citations omitted). The negligence of which

Plaintiff complains arises from “several errors on the police report.” Compl. at 2; see Pl.’s

Opp’n at 8. Defendants argue that Plaintiff’s claim is barred under the public duty doctrine. See

generally Defs.’ Mem. at 8-10.

               “The public duty doctrine has long protected municipalities from negligence

claims because it establishes that ‘[t]he duty to provide public services is owed to the public at

large,’ not to any specific individual.” McGaughey v. District of Columbia, 684 F.3d 1355, 1358

(D.C. Cir. 2012) (quoting Warren v. District of Columbia, 444 A.2d 1, 3 (D.C. 1981) (en banc));

see Klahr v. District of Columbia, 576 A.2d 718, 719 (D.C. 1990) (“Under the public duty

doctrine, a person seeking to hold the District of Columbia liable for negligence must allege and

prove that the District owed a special duty to the injured party, greater than or different from any

duty which it owed to the general public.”). MPD officers “must often make split-second

decisions in the face of uncertainty and danger, and the doctrine recognizes they need broad

discretion to act without fear that a jury will second-guess their judgment with the 20/20 vision

of hindsight.” McGaughey, 684 F.3d at 1358 (citing Morgan v. District of Columbia, 468 A.2d
1306, 1311 (D.C. 1983)). Thus, “[t]he duty of the [MPD] to protect the citizens of the District of



                                                 10
Columbia from crime is a public duty, unenforceable by any one individual.” Morgan, 468 A.2d

at 1316.

               Plaintiff counters that Officer Monk “violated the public duty doctrine by giving

partial treatment” to the driver of the vehicle involved in the October 11, 2015 incident, thus

“creat[ing] a special duty to the driver.” Pl.’s Opp’n at 11. She explains that she “just wanted to

be treated fairly and impartially, not given any special treatment.” Id. In Plaintiff’s view, “it’s

time for the public duty doctrine to be revamped,” lest its use becomes “a means of denying

justice to victims of constitutional rights violations, while offering no accountability nor

responsibility be placed on the officer who committed those violations.” Id. at 12.

               Plaintiff’s objection to the public duty doctrine does not warrant denial of

Defendants’ motion. Here, Officer Monk’s “actions and failings were solely related to his duty

to the public generally and possessed no additional element necessary to create an overriding

special relationship and duty.” Warren, 444 A.2d at 3. The Court therefore dismisses Plaintiff’s

negligence claim against the District and Officer Monk.

               3. Defamation

               Under District of Columbia law, the elements of a defamation claim are:

               (1) that the defendant made a false and defamatory statement
               concerning the plaintiff; (2) that the defendant published the
               statement without privilege to a third party; (3) that the defendant’s
               fault in publishing the statement amounted to at least negligence;
               and (4) either that the statement was actionable as a matter of law
               irrespective of special harm or that its publication caused the
               plaintiff special harm.

Armstrong v. Thompson, 80 A.3d 177, 183 (D.C. 2013) (citations omitted).

               A statement is defamatory “if it tends to injure [P]laintiff in [her] trade, profession

or community standing, or lower [her] in the estimation of the community.” Afro-American

Publ’g Co. v. Jaffe, 366 F.2d 649, 654 (D.C. Cir. 1966) (footnote and citations omitted).
                                                 11
Plaintiff refers to certain information excluded from the incident report, such as her address, and

other information included in the report, such as its reference to the bags she was carrying, and

its diagram portraying a person lying in the street, as “indicative of descriptions for people living

on the street (transient) mentally ill, which were inferred and are not true [or] relevant.” Pl.’s

Opp’n at 9; see Compl. at 2. Plaintiff asserts that such statements “are in fact defamations of

character[.]” Pl.’s Opp’n at 9. For purposes of this discussion, the Court assumes without

deciding that these statements are defamatory.

               The Court notes that the allegedly defamatory statements were made by Officer

Monk in an incident report prepared in the course of his police duties. In these circumstances, it

appears that the statements were “made under a qualified privilege, such as those of police acting

in an official capacity.” Westfahl v. District of Columbia, 75 F. Supp. 3d 365, 375 (D.D.C.

2014). Ordinarily such statements are not actionable so long as “the communication [is] made in

good faith upon a subject matter in which the party communicating or the party receiving the

communication has a legitimate interest,” and there has not been “excessive publication or

express malice.” Cousins v. Hathaway, No. 12-1058, 2014 WL 4050170, at *11 (D.D.C. Aug.

15, 2014) (citations omitted).

               All that is known of the allegedly defamatory statements is that they appear in the

police report Officer Monk prepared in the course of performing his police duties in response to

a 911 call on October 11, 2015. Thus, it appears that the statements were made by a person with

a legitimate interest in making the statements who communicated them to others with a

legitimate interest in receiving them. Nothing in the Complaint suggests excessive publication of

the statements or malice. Thus, the Court identifies no basis to conclude that the statements in

Officer Monk’s report are actionable. See Jackson v. District of Columbia, 541 F. Supp. 2d 334,



                                                 12
345 (D.D.C. 2008) (finding qualified immunity where police captain made “statements . . . in

connection with seeking [an] arrest warrant . . . in the course of his duties and were made to

individuals,” including his superiors, the prosecuting attorneys, “the judge signing the warrant

and the judge presiding over the trial[, all of whom had] legitimate interests in receiving the

communications”); Trifax Corp. v. District of Columbia, 53 F. Supp. 2d 20, 29 (D.D.C. 1999)

(finding that “statements set forth in Office of the Inspector General Report, defamatory or not,

are protected by absolute immunity”). The Court will dismiss Plaintiff’s defamation claim.

               4. “Intentional Interference”

               The Complaint alleges “intentional interference,” Compl. at 4, without explaining

this purported cause of action further. Plaintiff later mentions “intentional interference with a

person,” stating that she wanted “a record of [the October 11, 2015 incident] for future

proceedings if [she] decided to pursue the matter.” Am. Mem. of Opp’n and Am. Compl. [ECF

No. 20] at 3. It is not clear whether and how Defendants interfered with the preparation of the

police report. Nor does it appear that “intentional interference” is a cognizable claim.

   D. Plaintiff’s Motion for Leave to Amend Complaint

               Also before the Court is Plaintiff’s Motion for Leave to File Amended Complaint

and Memorandum of Law in Support. Plaintiff’s proposed pleading pertains to an alleged

assault she sustained on March 20, 2016, roughly five months after the events giving rise to the

instant action. The Court is mindful that, under Rule 15(a) of the Federal Rules of Civil

Proceure, “[l]eave to amend a complaint should be freely given in the absence of undue delay,

bad faith, undue prejudice to the opposing party, repeated failure to cure deficiencies, or futility.”

Richardson v. United States, 193 F.3d 545, 548-49 (D.C. Cir. 1999) (citing Foman v. Davis, 371
U.S. 178, 182 (1962)). And “[i]t is, by now, axiomatic that district courts have a special



                                                 13
responsibility to construe pro se complaints liberally and to allow ample opportunity for

amending the complaint when it appears that by so doing the pro se litigant would be able to

state a meritorious claim.” Donald v. Cook Cnty. Sheriff’s Dep’t, 95 F.3d 548, 555 (7th Cir.

1996) (footnote omitted); see Chandler v. District of Columbia, 578 F. Supp. 2d 73, 79 (D.D.C.

2008) (denying leave to supplement complaint where “matters alleged in a supplemental

pleading have no relation to the claim originally set forth and joinder will not promote judicial

economy or the speedy disposition of the dispute between the parties”).

               The Court will deny Plaintiff’s motion for leave to amend her complaint on the

ground that the proposed amendment itself is subject to dismissal as futile. See Foman, 371 U.S.

at 182. The proposed new claim is unrelated to and no more viable than the claims in the

original complaint.

                                       III. CONCLUSION

               Defendants’ Motion to Dismiss [Dkt. #15] is GRANTED, and Plaintiff’s

Plaintiff’s Request for Scheduling Order [Dkt. #27] and Plaintiff’s Motion for Leave to File

Amended Complaint [Dkt. #28] are DENIED. A memorializing order accompanies this opinion.




Date: February 15, 2017                                             /s/
                                                     ROSEMARY M. COLLYER
                                                     United States District Judge




                                                14